Case 6:20-cv-00165-JCB-KNM Document 19 Filed 11/23/20 Page 1 of 2 PageID #: 68




                                  No. 6:20-cv-00165

                                Johnny Len Kellogg,
                                      Plaintiff,
                                         v.
                                  Maxey Cerliano,
                                     Defendant.


                                       ORDER

                Plaintiff Johnny Len Kellogg, an inmate at Gregg County
            Jail proceeding pro se, filed this lawsuit pursuant to 42 U.S.C.
            § 1983. Doc. 1. This case was referred to Magistrate Judge K.
            Nicole Mitchell. Doc. 3. On June 12, 2020, defendant Maxey
            Cerliano filed a motion for summary judgment, arguing that
            plaintiff failed to exhaust his administrative remedies. Doc.
            15. Plaintiff responded by filing his own cross motion for sum-
            mary judgment. Doc. 16.
                Judge Mitchell entered a report and recommendation that
            defendant’s motion for summary judgment should be
            granted and that plaintiff’s motion should be denied. Doc. 17.
            Plaintiff received the report on October 16, 2020, and has not
            filed any objections. See Doc. 18.
                When there have been no timely objections to a magistrate
            judge’s report and recommendation, the record is only re-
            viewed for clear error. Douglass v. United Servs. Auto. Ass’n, 79
            F.3d 1415, 1420 (5th Cir. 1996). Having reviewed the magis-
            trate judge’s report, and being satisfied that it contains no
            clear error, the court accepts its findings and recommenda-
            tion. Defendant Maxey Cerliano’s motion for summary judg-
            ment (Doc. 15) is granted. Plaintiff’s cross motion for sum-
            mary judgment (Doc. 16) is denied. The above-styled case is
            dismissed without prejudice. The clerk of court is directed to
            close this case.
Case 6:20-cv-00165-JCB-KNM Document 19 Filed 11/23/20 Page 2 of 2 PageID #: 69




                            So ordered by the court on November 23, 2020.



                                            J. C AMPBELL B ARK ER
                                          United States District Judge




                                       -2-
